Citation Nr: 1223493	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  07-06 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for pes cavus deformity of the left foot from May 25, 2005 through August 15, 2006.  

2.  Entitlement to an initial rating in excess of 30 percent for post-operative residuals of pes cavus deformity of the left foot with pes planus, painful scarring, status post resection of the second metatarsal head.  

3.  Entitlement to an initial rating in excess of 30 percent for post-operative residuals of pes cavus deformity of the right foot with pes planus, painful scarring, and marked limitation of motion of the ankle.  

4.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity associated with diabetes mellitus.

5.  Entitlement to an initial rating in excess of 10 percent peripheral neuropathy of the right lower extremity associated with diabetes mellitus. 

6.  Entitlement to an initial compensable rating for diabetic retinopathy prior to January 5, 2009.  

7.  Entitlement to an initial rating in excess of 10 percent for diabetic retinopathy from January 5, 2009.  


REPRESENTATION

Appellant represented by:    Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from December 1977 to August 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2006, June 2007, and October 2007 rating determinations of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.  

The Veteran requested a personal hearing before both the Board and the RO.  However, he withdrew both requests by correspondence dated in December 2008 and April 2009.  38 C.F.R. § 20.702(e) (2011).  

In a December 2010 decision, the Board, in relevant part, denied an initial rating in excess of 10 percent peripheral neuropathy of the right lower extremity associated with diabetes mellitus; denied an initial rating in excess of 10 percent peripheral neuropathy of the left lower extremity associated with diabetes mellitus; granted an initial 30 percent rating for post-operative residuals of pes cavus deformity of the right foot with pes planus, painful scarring, and marked limitation of motion of the ankle; and granted an initial 30 percent rating for post-operative residuals of pes cavus deformity of the left foot with pes planus, painful scarring, status post resection of the second metatarsal head.  The issues of entitlement to an initial rating in excess of 10 percent for pes cavus deformity of the left foot from May 25, 2005 through August 15, 2006; entitlement to an initial compensable rating for diabetic retinopathy prior to January 5, 2009; and entitlement to an initial rating in excess of 10 percent for diabetic retinopathy were remanded for further evidentiary development.  

The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a January 2012 Order, the Court granted the parties' Joint Motion for Remand and the Board's decision on the issues of entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity associated with diabetes mellitus; an initial rating in excess of 10 percent peripheral neuropathy of the left lower extremity associated with diabetes mellitus; an initial rating in excess of 30 percent for post-operative residuals of pes cavus deformity of the right foot with pes planus, painful scarring, and marked limitation of motion of the ankle; and an initial rating in excess of 30 percent for post-operative residuals of pes cavus deformity of the left foot with pes planus, painful scarring, status post resection of the second metatarsal head from August 16, 2006 were vacated and returned to the Board.  

In an April 2012 rating decision, the RO granted an initial 20 percent rating for post-operative residuals of pes cavus deformity of the left foot with pes planus, painful scarring, status post resection of the second metatarsal head from May 25, 2005.  In an April 2012 supplemental statement of the case, the claims for entitlement to an initial compensable rating for diabetic retinopathy prior to January 5, 2009 and entitlement to an initial rating in excess of 10 percent for diabetic retinopathy from January 5, 2009 remained denied.  These matters have also been returned to the Board at this time.  

The issues of entitlement to an initial rating in excess of 20 percent for pes cavus deformity of the left foot from May 25, 2005 through August 15, 2006; entitlement to an initial rating in excess of 30 percent for post-operative residuals of pes cavus deformity of the left foot with pes planus, painful scarring, status post resection of the second metatarsal head; entitlement to an initial rating in excess of 30 percent for post-operative residuals of pes cavus deformity of the right foot with pes planus, painful scarring, and limitation of motion of the ankle; entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity associated with diabetes mellitus; and entitlement to an initial rating in excess of 10 percent peripheral neuropathy of the right lower extremity associated with diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  From November 30, 2006 through January 4, 2009, the Veteran's corrected visual acuity was 20/20 in both eyes and there was no evidence of field of vision loss.  

2.  From January 5, 2009, the Veteran's corrected visual acuity was 20/25 in both eyes and with mild decrease in his visual field.  


CONCLUSIONS OF LAW

1.  From November 30, 2006 through January 4, 2009, the criteria for a compensable rating for diabetic retinopathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Codes 6013, 6078, 6079 (2008); 38 C.F.R. §§ 3.159, 4.1, 4.79, Diagnostic Codes 6006, 6066 (2011).  

2.  From January 5, 2009, the criteria for a rating in excess of 10 percent for diabetic retinopathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Codes 6006, 6078, 6079 (2008); 38 C.F.R. §§ 3.159, 4.1, 4.79, Diagnostic Codes 6006, 6066 (2011).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

The Veteran's appeal of the initial rating assigned for diabetic retinopathy is a downstream issue, and additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2011); see Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 2002).  

The statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code for rating the disability at issue.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.  

The Board also observes the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which focuses on VCAA notice requirements in an increased rating case.  However, this case was recently overturned in part by the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 F.3d. 1270 (2009).  Hence, it need not be further discussed in this decision.  Consequently, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiencies that require corrective action.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, private and VA treatment reports, lay statements, the Veteran's statements, and VA examination reports.  

The Board notes that VA examination reports reflect that the examiners reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Specifically, the visual examination included studies necessary to rate the Veteran's diabetic retinopathy relevant to the rating criteria for that disability.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the medical examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that there has been substantial compliance to the development directives requested by the Board in conjunction with this claim and VA's duty to assist has been met.  Stegall v. West 11 Vet. App. 298 (1998).  

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where entitlement to compensation has been established, but a higher initial disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods (as in fact has already been done).  

The regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining should be resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2011).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The Veteran is currently in receipt of a 10 percent rating under 38 C.F.R. § 4.79 for his diabetic retinopathy effective from January 5, 2009.  Prior to that date, the disability was noncompensable.  During the course of this appeal, VA revised the criteria for rating eye disabilities, effective December 10, 2008.  73 Fed. Reg. 66,543 (2008) (codified at 38 C.F.R. §§ 4.75-4.79).  The Veteran's claim was received in 2006.  Thus, he is entitled to a disability rating under either the prior or revised criteria, based on the appropriate effective dates.  VAOGCPREC 3-2000; see Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Under the prior rating criteria, diabetic retinopathy is rated analogous to chronic retinitis under Diagnostic Code 6006, which provides for a rating from 0 to 100 percent based on impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining a minimum 10 percent additional rating during active pathology.  There is to be a minimum rating of 10 percent during active pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6006 (as in effect prior to December 10, 2008).  A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or, (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6006 and 6079 (as in effect prior to December 10, 2008).  A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or, (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6006, 6077 (as in effect prior to December 10, 2008).  

The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45-degree principal meridians. The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.  The degrees lost are then added together to determine the total degrees lost.  This is subtracted from 500. The difference represents the total remaining degrees of visual field.  The difference divided by 8 and rounded up represents the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008).  

According to 38 C.F.R. § 4.76a, Table III, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees.  

Visual field defects are rated under Diagnostic Code 6080.  Under this code, concentric contraction of visual field to 5 degrees warrants a 100 percent disability rating for bilateral loss, a 30 percent disability rating for unilateral loss, or is rated as 5/200 (1.5/60); concentric contraction of visual field to 15 degrees, but not to 5 degrees, warrants a 70 percent disability rating for bilateral loss, a 20 percent disability rating for unilateral loss, or is rated as 20/200 (6/60); concentric contraction of visual field to 30 degrees, but not to 15 degrees, warrants a 50 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/100 (6/30); concentric contraction of visual field to 45 degrees, but not to 30 degrees, warrants a 30 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/70 (6/21); concentric contraction of visual field to 60 degrees, but not to 45 degrees, warrants a 20 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/50 (6/15).  Bilateral loss of the temporal half of the visual field warrants a 30 percent disability rating, unilateral loss warrants a 10 percent disability rating, or is rated as 20/70 (6/21).  Bilateral loss of the nasal half of the visual field warrants a 20 percent disability rating, unilateral warrants a 10 percent disability rating, or is rated as 20/50 (6/15).  38 C.F.R. § 4.84a, Diagnostic Code 6080 (as in effect prior to December 10, 2008). 

Under the revised criteria, effective since December 10, 2008, diabetic retinopathy under Diagnostic Code 6006 is rated under the General Rating Formula.  The General Rating Formula is based upon visual impairment or incapacitating episodes.  For a 10 percent disability rating to be warranted for impairment of central visual acuity, corrected visual acuity must be 20/50 in one eye and either 20/50 or 20/40 in the other eye; or, 20/70 in one eye and 20/40 in the other eye.  To warrant a 20 percent rating, corrected visual acuity must be 20/40 in one eye and either 20/200 or 15/200 in the other eye; or 20/50 in one eye and either 20/70 or 20/100 in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2011).  As to visual acuity, the best distance vision after the best correction will be the basis for the rating.  38 C.F.R. § 4.76 (2011).  A 10 percent rating is also warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  A 20 percent rating requires incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  An incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79 (2011).  

Under the revised criteria, effective since December 10, 2008, concentric contraction of visual field with remaining field of 46 to 60 degrees, unilaterally or bilaterally, or with remaining field of 16 to 30 degrees, unilaterally, warrants a 10 percent rating.  To warrant a 20 percent rating, there must be remaining field of 6 to 15 degrees, unilaterally.  To warrant a 30 percent rating there must be remaining field of 31 to 45 degrees, bilaterally.  38 C.F.R. § 4.79, Diagnostic Code 6080 (2011).  

The Veteran has been diagnosed with diabetic retinopathy.  The clinical evidence fails to show that he has had any incapacitating episodes as that term is defined by regulation.  VA optometry records show that for the period from November 30, 2006 through January 4, 2009, the Veteran's corrected visual acuity was 20/20 and he had no visual field loss (see for example, the August 2007 VA diabetes mellitus examination report).  The issue was remanded by the Board in December 2010 specifically to obtain outstanding VA treatment records including a December 2003 field of vision test.  The December 2003 field of vision test did not show any visual field loss.  Hence, a compensable rating for the disability may not be awarded under either the old or new rating criteria for this time period.  

Upon VA examination on January 5, 2009, field of vision testing revealed a remaining visual field of 50 degrees in each eye.  Therefore, a 10 percent rating was awarded under Diagnostic Code 6080.  Higher levels of visual field loss have not been demonstrated at any time during the appeal period and his corrected visual acuity remained 20/25 or better.  Accordingly, a higher rating is not warranted under either version of the Code 6080.

Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected disability.  There is no competent credible evidence of record that the Veteran has symptoms of his diabetic retinopathy that are not contemplated in the rating criteria.  Therefore, a further analysis under Thun is not warranted.  

For these reasons, the Board concludes that the preponderance of the evidence is against the claim.  Therefore, the benefit-of-the-doubt doctrine does not apply.  The claims for a compensable initial rating for diabetic retinopathy from November 30, 2006 through January 4, 2009, and an initial rating in excess of 10 percent from January 5, 2009 are denied.  38 U.S.C.A. § 5107(b); Alemany, supra.  


ORDER

An initial compensable rating for diabetic retinopathy prior to January 5, 2009 is denied.  

An initial rating in excess of 10 percent for diabetic retinopathy from January 5, 2009 is denied.  


REMAND

As outlined in the Introduction above, in the December 2010 Board decision, the Board remanded the issue of entitlement to an initial rating in excess of 10 percent for left foot pes cavus prior to August 16, 2006, and adjudicated the issue of entitlement to a higher initial rating for the disability subsequent to that date.  In the remand, the Board directed the RO to obtain outstanding medical records from the Kansas University Physicians, Inc. noting that the only records from that facility were dated from May 25, 2005 through August 16, 2006.  In the Joint Motion, the parties asserted that the Veteran continued to receive treatment for both of his at this facility even after August 16, 2006.  Hence, the record was not complete at the time the Board adjudicated the matter.

Upon remand, no additional records from this facility were received and the Veteran did not provide the RO with a release to obtain any records.  A review of the April 2012 supplemental statement of the case lists records from this facility dated from May 2005 through April 2007.  Notably, the April 2009 rating decision lists the presence of the same evidence.  Nevertheless, the exact period of treatment for the Veteran's feet at this facility remains unclear and the Board is bound by the finding in the Joint Motion that the record is incomplete.  Hence, a remand is required to assure that the duty to assist has been met prior to readjudication of the matter.  The Veteran is advised that it is his responsibility to cooperate in the development of the case.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not always a one-way street and if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him).  A specific and detailed response with regard to medical treatment at the facility noted above is necessary.  

Ongoing medical records and any additional evidence to support the claim should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

The Board finds that the issues of entitlement to initial ratings in excess of 10 percent for peripheral neuropathy of the right and left lower extremities are inextricably intertwined with the issue of entitlement to higher initial ratings for the right and left pes cavus deformities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  As such, a decision on the claim for these increased rating claims will be deferred pending the development needed as discussed below.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and addresses of all medical care providers who treated the veteran for his bilateral foot disorder since August 2006.  After securing the necessary release, the RO should obtain these records as well as current VA records.  Specifically, the Veteran should be asked the exact dates for treatment at the Kansas University Physicians and must provide a release to obtain complete medical records from this facility.  VA will assume that the record is complete if the Veteran fails to reply.  

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


